NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to a plurality of patentably distinct species in regards to 1) the carrier, 2) the electrolytic modifier and 3) the ground state metal nanoparticles. The species are independent or distinct because they have recognized unique physical and chemical properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, in regards to 1) the carrier, 2) the electrolytic modifier and 3) the ground state metal nanoparticles. for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because they have recognized unique physical and chemical properties. In addition applicant has no statement on the record that for patentability purposes that the species within said groups stand and fall together. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
without traverse during the telephone interview on 2/4/22 between Joseph D. Anthony (examiner) and applicant’s representative Logan B. Christenson. During said telephone interview Mr. Christenson elected the following species: 1) alcohol for the carrier, 2) nitrites for the electrolytic modifier and 3) gold or gold alloy for the ground state metal nanoparticles. 

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



IMPORTANT NOTE ON CLAIM INTERPRETATION:
Applicant’s independent claim 1 has the limitation of: “up to about 100 ppm by weight of ground state metal nanoparticles . . .”.  
Applicant’s independent claim 14 has the limitation of: “up to about 100 ppm by weight of ground state metal nanoparticles . . .”.  
It is well known in the art that the modifying phrase of: “up to” before a concentration limitation reads on ZERO concentration. As such, applicant’s independent claims 1 and 14, DO NOT require the present of any amount of ground state metal nanoparticles. This limitation is considered NEW MATTER for the present C.I.P. Application which has a filing date of 08/10/2020 because the Parent Application 15/098,071 positively require the present of ground state metal nanoparticles in the composition. As such, the effective filing date of applicant’s independent claims 1 and 14, and the claims that depend thereon, is also 08/10/2020. 

Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alocilja et al. U.S. Patent Application Publication No.: 2014/0024026 A1.
Alocilja et al. teach metal nanoparticle compositions and their methods of formation and use, in particular gold nanoparticles (AuNP) and gold-coated magnetic nanoparticles. Compositions according to the disclosure include aqueous suspensions 
The nanoparticles used to make the stable aqueous suspensions are NOT limited to gold nanoparticles. Alocilja et al. directly discloses in sections [0022] and [0047], that the nanoparticles can be made from a variety of elements, such as silver, antimony, bismuth, rhodium, palladium, osmium and platinium alloys thereof. Alocilja et al.’s section [0047] further discloses that the concentration of said nanoparticles, in the aqueous suspension, can fall within Applicant’s range of “up to about 100 ppm”.
Alocilja et al.’s section [0054] directly discloses that a variety of reducing agents can be effectively employed in the invention. Sulfites/bisulfites of ammonium or alkali or alkaline earth metal salts are directly suggested, as are carbonates and bicarbonates. 

Applicant’s claim 19 is deemed to be anticipated over Alocilja et al.’s Examples 1 and 3. Example 1 teaches a process of making an aqueous dispersion of gold nanoparticles having a mean particulate diameter of 5.9 to 16.8 (+ 1.6 nm) using sodium carbonate as the reducing agent and dextran as the capping agent. Please note that 

Claim(s) 1, 4-5, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Alocilja et al. U.S. Patent Application Publication No.: 2014/0024026 A1 in view of Niedermeyer U.S. Patent Application Publication No.: 2013/0001833 A1.
	Alocilja et al. has been described above and Alocilja et al.’s section [0047] further discloses that the concentration of said nanoparticles, in the aqueous suspension, can fall within Applicant’s claimed range of “up to about 100 ppm” as set forth in independent claims 1 and 14 and dependent claim 20.
Alocilja et al. differs from Applicant’s claimed invention in the following ways: 1) 
it is unclear if Alocija et al.’s disclosed metal nanoparticles are formed by laser ablation so that: “at least 99% of the metal nanoparticles have a diameter or length within 30% of the mean diameter or length and an electrical potential with an absolute value of at least 20 mV”, as set forth in independent claim 1., 2) it is unclear if Alocija et al.’s disclosed metal nanoparticles that are formed by laser ablation so that: “at least 99% of the metal nanoparticles have a diameter or length within 20% of the mean diameter or length and an electrical potential with an absolute value of at least 30 mV”, as set forth in independent claim 14, and 3) there is no direct teaching (i.e. by way of an example) to where the reducing agent can be a sulfite which is one reducing species set forth within applicant’s claims 5 and 11 and 19.
Niedermeyer teaches an apparatus and process for creating uniformly sized, spherical nanoparticles from a solid target. The solid target surface is ablated to create The manipulated nanoparticles are collected and are disclosed to form very stable aqueous dispersions that do not require a dispersing agent, see sections [0060]-[0061].
Niedermeyer mentions that his metal nanoparticles can be used in various applications such as industrial, medical and consumer products, see [0002]-[0003].
 Niedermeyer directly discloses all features and attributes of Applicant’s claimed metal nanoparticles, such as metal nanoparticles wherein: “at least 99% of the metal nanoparticles have a diameter or length within 30% of the mean diameter or length and an electrical potential with an absolute value of at least 20 mV”, as set forth in independent claim 1., and wherein: “at least 99% of the metal nanoparticles have a diameter or length within 20% of the mean diameter or length and an electrical potential with an absolute value of at least 30 mV”, as set forth in independent claim 14. Please note that Niedermeyer was incorporated by reference in Applicant’s specification for its said disclosure.
Thus it would have been obvious to one having ordinary skill in the art to use Niedermeyer’s above disclosure as strong motivation to actually use his highly spherical metal nanoparticles, such as gold nanoparticles, as the gold nanoparticles used to 
It would also have been obvious to one having ordinary skill in the art to use Alocilja et al.’s disclosure of section [0054] as strong motivation to actually use a sulfite, such as sodium or potassium sulfite, as the reducing agent in lieu of the sodium carbonate reducing agents used in Alocilja et al.’s Examples 1 and 3. It is not inventive to merely follow the suggestions of a prior-art reference. 

Claim(s) 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhlmann et al. U.S. Patent Application Publication No.: 2012/0301531 A1.
Uhlmann et al. teach a composition having antimicrobial activity comprising particles comprising at least one inorganic copper salt; and at least one functionalizing agent in contact with the particles, the functionalizing agent stabilizing the particle in a carrier such that an antimicrobially effective amount of ions are released into the environment of a microbe. The average size of the particles ranges from about 1000 nm to about 4 nm. Preferred copper salts include copper iodide, copper bromide and copper chloride. Preferred functionalizing agents include amino acids, thiols, hydrophilic polymers emulsions of hydrophobic polymers and surfactants, see abstract.
Applicant’s claim is deemed to be anticipated over Examples 29-30. As way of illustration only, Example 30 teaches a process of making an aqueous dispersion of silver nanoparticles in combination with an aqueous dispersion of CuI by mixing 1.5g of  the Ag/PVP dispersion prepared in Examples #26 with 14.8905g of the CuI/PVP dispersion prepared in Example #28. It is held that the concentration of the silver Also note that applicant’s independent claim 19 use the claim language of: “up to about 200 ppm by weight of an electrolytic modifier . . .”. which reads on ZERO electrolytic modifier.
Finally, applicant’s attention is drawn to Uhlmann et al.’s teaching, as set forth in Example 35, wherein it is taught that the reducing agent of sodium sulfite, is an efficacious additive to be incorporated into a preformed dispersion of CuI + VP-VA copolymer. Sodium sulfite is used to help prevent unwanted oxidation, and is added to said dispersion at a concentration of 0.1 wt.% which is 1,000 ppm. 

Claim(s) 1, 4-5, 10-12, 14-15, 17 and 20 are rejected under 35 U.S.C. 103 as being obvious over Uhlmann et al. U.S. Patent Application Publication No.: 2012/0301531 A1 in view of Niedermeyer U.S. Patent Application Publication No.: 2013/0001833 A1.
Uhlmann et al. differs from Applicant’s claimed invention in the following ways: 1) it is unclear if Uhlmann et al.’s disclosed metal nanoparticles are formed by laser ablation so that: “at least 99% of the metal nanoparticles have a diameter or length within 30% of the mean diameter or length and an electrical potential with an absolute value of at least 20 mV”, as set forth in independent claim 1., 2) it is unclear if Uhlmann et al.’s disclosed metal nanoparticles that are formed by laser ablation so that: “at least 99% of the metal nanoparticles have a diameter or length within 20% of the mean diameter or length and an electrical potential with an absolute value of at least 30 mV”, as set forth in independent claim 14.
Niedermeyer has been described above. 
It would have been obvious to one having ordinary skill in the art to use Niedermeyer’s above disclosure as strong motivation to actually use his highly spherical metal nanoparticles, such as silver nanoparticles, as the silver nanoparticles used to make the silver/PVP dispersion component of Uhlmann et al.’s combined dispersions as set forth in Examples 29-30, due to their advantageous attributes of being able to form very stable aqueous dispersions.

Claim(s) 1, 3-5 and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarbet et al. U.S. Patent Application Publication No.: 2016/0298243 A1.
Tarbet et al. discloses anti-corrosion nanoparticle compositions include a carrier and a plurality of nonionic metal nanoparticles. The metal nanoparticles can be spherical-shaped and/or coral-shaped metal nanoparticles. The nanoparticles are selected so as to locate at the grain boundaries of a metal or metal alloy when the anti-corrosion composition is applied to the metal or alloy, thereby reducing or preventing intergranular corrosion of the metal or alloy.
Paragraph [0038] teaches: “In some embodiments, spherical-shaped metal nanoparticles can have a diameter of about 40 nm or less, about 35 nm or less, about 30 nm or less, about 25 nm or less, about 20 nm or less, about 15 nm or less, about 10 nm or less, about 7.5 nm or less, or about 5 nm or less. In some embodiments, nanoparticles are no smaller than about 1 nm.” 
Paragraph [0039] teaches: “In some embodiments, spherical-shaped nanoparticles can have a particle size distribution such that at least 99% of the nanoparticles have a diameter within 30% of the mean diameter of the nanoparticles, or within 20% of the mean diameter, or within 10% of the mean diameter. In some embodiments, spherical-shaped nanoparticles can have a mean particle size and at least 99% of the nanoparticles have a particle size that is within .+-.3 nm of the mean diameter, .+-.2 nm of the mean diameter, or .+-.1 nm of the mean diameter. In some embodiments, spherical-shaped nanoparticles can have a .xi.-potential with an absolute value (positive or negative) of at least 10 mV, preferably at least about 15 mV, more preferably at least about 20 mV, even more preferably at least about 25 mV, and most preferably at least about 30 mV.” 
Paragraph [0071] teaches: “In some embodiments, a nanoparticle composition can be formulated so that the metal nanoparticles are included in a concentration so that a measured quantity of the nanoparticle composition, when applied onto the surface of a metal or metal alloy, will provide a predetermined concentration or quantity of metal nanoparticles and/or will provide ongoing anti-corrosion efficacy for an extended period of time. The nanoparticle composition can have a higher concentration of nanoparticles that become diluted when mixed with other liquids applied to the treatment surface, for example. Depending on the metal or alloy surface to be treated, the nature of the nanoparticles being added, and the type of carrier being used, the nanoparticle composition may contain about 0.5 ppm to about 100 ppm of metal nanoparticles by weight, or about 1 ppm to about 50 ppm, or about 2 ppm to about 25 ppm, or about 3 ppm to about 20 ppm metal nanoparticles by weight. In other embodiments, nanoparticle compositions may contain about 0.5 ppm and 15 ppm, or about 0.5 ppm and 5 ppm, with a more preferred range of between approximately 0.5 ppm and 3 ppm, and an even more preferred range of between about 1 ppm and 2 ppm.” 
	Applicant’s claims are anticipated over Tarbet et al.’s said disclosure, examples and claims. As stated above, Tarbet et al. (published 10/13/16) is prior-art because the effective filling date of applicant’s claims 1-18 is 08/10/2020 which is the actually filing date of the present C.I.P. Application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-5, 10-13 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-12 of U.S. Patent No. 10,774,429. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s pending claims are extremely obvious over said patented claims when the subject matter limitations of either dependent claims 6 or 8, is combined with the subject matter of dependent claim 7. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JOSEPH D ANTHONY/           Primary Examiner, Art Unit 1764